UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUDARSHAN THIND,

                                  Plaintiff,
                                                              19-CV-10364 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 MURPHY DANIEL; WILLIAM FLOYD,

                                  Defendants.

       Pursuant to the order issued December 3, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 3, 2019
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
